Name: Commission Regulation (EC) NoÃ 1951/2006 of 21 December 2006 amending Regulation (EC) NoÃ 753/2002 concerning certain detailed rules implementing Council Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine, as regards the presentation of wines treated in wood containers
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  consumption
 Date Published: nan

 22.12.2006 EN Official Journal of the European Union L 367/46 COMMISSION REGULATION (EC) No 1951/2006 of 21 December 2006 amending Regulation (EC) No 753/2002 concerning certain detailed rules implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards the presentation of wines treated in wood containers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 46(1) and Article 53(1) thereof, Whereas: (1) Article 22(3) of Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products (2) sets out the conditions for using indications concerning the production method as regards the use of oak wood containers in winemaking. (2) This provision limits the use of certain terms referred to in Annex X of Regulation (EC) No 753/2002 solely to wines that have been exclusively fermented, matured or aged in oak containers. (3) While it is true that oak wood is usually and traditionally used in cooperage, other types of wood such as ash or chestnut are also used in certain Member States. Steps should therefore be taken to extend the use of the terms referred to in Annex X of Regulation (EC) No 753/2002 to types of wood other than oak, provided that the relevant indications are correct and not misleading. To prevent any distortion of competition between producers, appropriate labelling rules should be laid down. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 753/2002 is hereby amended as follows: 1. In Article 22, paragraph 3 is replaced by the following: 3. The indications listed in Annex X are the only terms which may be used to describe a wine that has been fermented, matured or aged in a wood container. The Member States may, however, establish other indications equivalent to those laid down in Annex X for such wines, paragraphs 1 and 2 applying mutatis mutandis. Use of one of the indications listed in the first subparagraph shall be permitted where the wine has been aged in a wood container in accordance with the national rules in force, even when the ageing process continues in another type of container. The Member States shall communicate to the Commission the measures they take to implement this Regulation. The indications listed in the first subparagraph may not be used to describe a wine that has been produced with the aid of oak chips, even in association with the use of a wood container or wood containers. 2. Annex X is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 118, 4.5.2002, p. 1. Regulation as last amended by Regulation (EC) No 1507/2006 (OJ L 280, 12.10.2006, p. 9). ANNEX ANNEX X Indications authorised for use on wine labelling pursuant to Article 22(3) barrel fermented  barrel matured  barrel aged   ¦-cask fermented [indicate the type of wood]   ¦-cask matured [indicate the type of wood]   ¦-cask aged [indicate the type of wood]  cask fermented  cask matured  cask aged 